UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
CHAMBERS oF CLARKSON s. FIsHER FEDERAL
MICHAEL A. SHIPP BUILDING & U.s. CoURTHoUsE
UNITED sTATEs DISTRICT JUDGE 402 EAST sTATE sTREET

TRENTON, N.J. 08608
609-989-2009
NOT FOR PUBLICATION

Aprii 30, 2019

LETTER OPINION & ORDER
VIA CM/ECF
All counsel of record

Re: Sugg v. Vz`rz‘usa Corp,
Civil Action No. 18-8036 (MAS) (DEA)

Dear Counsel:

This matter comes before the Court on Defendant Virtusa Corp.’s (“Defendant”) Motion
to Disrniss and Motion to Stn`ke Portions of the Complaint (“Motion”). (ECF No. ll.) Plaintiff
Leo Sugg (“Plaintift”) opposed (ECF No. 14), and Defendant replied (ECF No. 15). The Court
has carefully considered the parties’ submissions and decides the matter without oral argument
pursuant to Local Civil Rule 78.1. For the reasons set forth below, the Court denies Defendant’s
l\/[otion to Dismiss and Stril<e Portions of the Complaint.

I. Background

The parties are familiar With the factual and procedural history of this matter and, therefore,
the Court only includes those facts necessary to resolve the l\/Iotion.l Plaintiff initiated this putative
class action in New Jersey Superior Court, Monmouth County, Law Division, and on April 19,
2018, Defendant removed the matter to this Court pursuant to diversity jurisdiction, 28 U.S.C.
§ 1332. (Notice of Rernoval, ECF No. l.) Plaintiff filed a First Amended Complaint (“FAC”) on
July 11,2()18. (FAC, ECF No. 7.)

Plaintiff’s FAC contains three counts, the first two counts are brought on behalf of Plaintiff
and the putative class and the third, as an individual count, specifically: (i) discrimination on the
basis of race, in violation of 42 U.S.C. § 1981 because Defendant prefers hiring and promoting

 

[ For the purposes of the Motion, the Court accepts all factual allegations in the First Amended
Complaint as true. See P}zz°llips v. Czjv. QfAl[egheny, 515 F.311224, 233 (3d Cir. 2008).

South-Asians, (ii) an unenforceable and unconscionable non-competition agreement,2 and (iii)
breach of contract and unjust enrichment (FAC 1l 45-56.) Plaintiff alleges that Defendant has an
intentional general pattern and practice of discriminating against non-South Asians. (]d. 1 15.)
Plaintiff states that Defendant terminated his employment and his replacement was South-Asian.
(Ia'. il 33.) Plaintiff also points to Defendant’s visa application practices as evidence of an intent
to discriminate based on race. (Id. W 17, 18.) In support, Plaintiff cites to Defendant’s public
filings with the Securities and Exchange Commission (“SEC”), specifically the Form IO-K Where
Defendant reported certain visa statistics (Ia'.)

Defendant moved to dismiss, pursuant to Federal Rules of Civil Procedurc3 12(b)( l) and
l2(b)(6), any claims based on the alleged misuse of the visa process and to strike, pursuant to Rule
lZ(f), all allegations in the FAC related to Defendant’s visa process. (Def.’s Moving Br. 23-26.)
Defendant also moved to strike, pursuant to Rule 23(d), Plaintiff’s employment discrimination
class allegations related to applicants Defendant never hired. (Id. at 19-23 .) The Court will address
each argument in turn.

II. Legal Standard

To survive a Rule 12(b)(6) motion to dismiss, a complaint must “contain sufficient factual
matter” that “state[s] a claim to relief that is plausible on its face.” Ashcrofr v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility When the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.
at 556). A court must accept as true all well pled factual allegations in a complaint but not mere
“labels and conclusions.” Id. The “defendant bears the burden of showing that no claim has been
presented.” Hedges v. Um'reci Stares, 404 F.3d 744, 750 (3d Cir. 2005) (citation omitted).

Rule 12(f) motions to strike are disfavored See Gray v. BMW ofN. Am., LLC, 22 F. Supp,
3d 373, 386 (D.N,J. 2014); see also DeSantis v. N.J. Transit_. 103 F. Supp. 3d 583, 596-97 (D.N.J.
2015). Motions to strike, therefore, will not be granted “unless the presence of the surplusage will
prejudice the adverse party.” Newbom Bros. Co. v. Albi'on Eng 'g Co., 299 F.R.D. 90, 94 (D.N.J.
2014) (citing F,T.C. v. Hope Now Madgamaons, LLC, NO. 09-1204, 2011 wL 383202, at *1
(D.N.J. Mar. 10, 2011)). Nonetheless, the Court’s determination on a motion to strike is
discretionary Id.; see also Tonka Corp. v. Rose Arf Indu.s., 836 F. Supp. 200, 217 (D.N.J 1993)
(“A court possesses considerable discretion in disposing of a motion to strike under Rule 12(f).”)
(citation omitted). “Motions to strike are decided on the pleadings alone[.]” Hanover Ins. Co. v.
Ryan, 619 F. Supp. 2d 127, 132 (E.D. Pa. 2007). Because a motion to strike is not favored, a court

 

2 Defendant moved to dismiss Plaintiff` s individual and class claims based on the non-competition
agreement (Def.’s l\/Ioving Br. l 1-19.) Plaintiff voluntarily withdrew those claims. (Pl.’s Opp’n
6.) Pursuant to Federal Rule of Civil Procedure 4l(a)(2), the Court Will enter an order dismissing
Count II without prejudice

3 Unless otherwise noted, all references to Rules hereinafter refer to the Federal Rules of Civil
Procedure.

will generally not grant such a motion unless the material to be stricken bears “rio possible relation
to the controversy and may cause prejudice to one of the parties.” See la'. at 133.

Motions to strike pursuant to Rule 23(d)(l)(D) are “generally disfavored in this circuit at
the motion to dismiss stage, and the Third Circuit has acknowledged that there are ‘rare few [cases]
where the complaint itself demonstrates that the requirements for maintaining a class action cannot
be met.”’ Neass v. Rr.rbr' Rose, LLC, No. 16-2339, 2017 WL 2367056 (D.N.J. May 31, 2017)
(quoting Larra'sman & Funk PC v. Skr'ncler-Strauss Assocs., 640 F.3d 72, 93 n.30 (3d Cir. 2011));
see also Lappino v. Mercea’es-Benz USA, LLC, No. 09-5582, 2013 WL 6047556, at *3 (D.N.J.
Nov. 12, 2013) (“[I]t would be improper to allow Defendants to slip through the backdoor what is
essentially an opposition to a motion for class certification before Plaintiffs have made such a
motion and when discovery on the issue is still ongoing.”). Courts in this district have refused to
grant motions to dismiss where the defendant attacked the plaintiffs representative capacity at the
pleading stage. Ia'.

III. Discussion
A. Motion to Dismiss

Defendant moved to dismiss portions of the FAC pursuant to Rule 12(b)(l) and l2(b)(6).
(See generally Def.’s Moving Br.) Defendant construes Plaintift`s claim of employment
discrimination as an abuse of the visa process claim. (Ia'. at 23.) Defendant argues that the
Immigration and Nationality Act, 8 U.S.C. § 1 101, erseq. (“INA”) does not contain a private cause
of action. (Icl.) Defendant’s first sentence, however, belies its characterization of Plaintiff` s claim.
(Ia'.) Defendant argues that “Plaintiff devotes a significant portion of the [FAC] alleging that
[Defendant] has overused or abused the H~lB visa process, asserting that [Defena’am] has a
preference for foreign-born workers and non-cirizens.” (Ia’_ (citing FAC 11 16- 18, 22) (emphasis
added).)

Defendant’s alleged preference for South Asians is the crux of Plaintiffs employment
discrimination claim. (See generally FAC.) Plaintiff states that Defendant has “instituted four
corporate practices to fulfill its discriminatory preferences.” (Ia’. 1l 16.) Plaintiff alleges that
“[Defendant] engages in a practice of securing H-lB and L-l visas for South Asian workers located
overseas who Will then be used to staff U.S. positions.” ([a'.) Plaintiff also alleges that “[a]ll, or
substantially all, of the individuals for Whom [Defendant] secures visas are South Asian. . . .
Non-South Asians are then disproportionately relegated to the bench, as jobs are given to
visa-holding South Asians from India and Sri Lanka.” (lrl. 11 18.) Regardless of Defendant’s
mischaracterization, neither party cites case law binding on the Court on whether visa statistics
can support an employment discrimination claim.

Defendant cites to Biran v. JP Morgan Chase & Co., No. 02-5506, 2002 WL 31040345
(S.D.N.Y. Sept. 12, 2002) (dismissing claims alleging a violation of the INA claiming abuse of
the visa process for lack of subject matter jurisdiction and failure to state a claim). (Def.’s Moving
Br. 24.) Defendant relies on Br'ran for the proposition that the INA does not contain a private
cause of action. (Ia’. at 24-25.) In Biran, however, a pro se plaintiff brought a claim “pursuant to

[the INA].” Br'ran, 2002 WL 31040345. Bfran is inapposite because the Bt'ran plaintiff explicitly
attempted to litigate violations of the iNA in an improper forum, r'.e. a federal district court. Id.

Plaintiff, however, cites Hela’t v. Tata Consaltancy Servs_ Ltd., 132 F. Supp. 3d 1185 (N.D.
Cal. 2015). (Pl.’s Opp’n Br. 10.) ln Helclr, the court denied motions to dismiss and strike
allegations of employment discrimination where the plaintiff alleged a discriminatory scheme
based on the defendant’s visa statistics 132 F. Supp. 3d. at 1190, 1193. There, like here, the
plaintiff brought an employment discrimination claim pursuant to 42 U.S.C. § 1981.4 (Compare
Helrlt, 132 F. Supp. 3d. 1185 with FAC.) Because the visa statistics were in support of the
discrimination claim, the Hela’t court found that, despite the defendant’s assertions to the contrary,
the plaintiff did not raise a claim for violation of the INA. Helrlt, 132 F. Supp. 3d. at 1191. The
Hela'r Court emphasized that allegations regarding a defendant’s visa application practices do not
deprive a district court of jurisdiction merely because a defendant attempts to recast the plaintiff s
claim of employment discrimination as a violation of the INA. Icl.

Here, unlike in Biran, there is no claim for a violation of the INA. Rather, “[Plaintiff]’s
claims are premised, in part, on [Defendant]’s reliance on the visa program to effectuate its
discriminatory objective_not on the abuse of the visa process perse.” (Pl.’s Opp’n Br. 1 1.) These
allegations closely resemble those in Helclt, 132 F. Supp. 3d at 1189. Plaintiff’s allegations
concerning Defendant’s visa practices are fundamental to Plaintiff’s employment discrimination
claim, not the basis of a separate claim. (See FAC 1111 16-18.)

Given Plaintiff’s unambiguous allegations of employment discrimination, the Court finds
Helclt persuasive Defendant’s characterization of Plaintiff"s allegation as raising an abuse of visa
process claim under the INA is not persuasive because Plaintiff clearly states that the allegations
support a § 1981 claim, not an INA claim. (See id.; Pl.’s Opp’n Br. ll) The Court, accordingly,
denies Defendant’s motion to dismiss this claim.

B. Motion to Strike

Defendant also moved to strike, pursuant to Rule 12(i), any allegations regarding its visa
practices as “immaterial, impertinent, and are asserted solely to portray [Defendant] in a negative
light.” (Def. ’s Moving Br. 26.) Plaintiff argues that the visa allegations support the discrimination
claim. (Pl.’s Opp’n Br. 10.) Additionally, Plaintiff cites to Defendant’s public filings with the
SEC for the visa statistics (FAC 11 17 (citing Virtusa Corp., Annual Report, (Form 10-K) at 26
(Mar. 31, 2018)).) Defendant’s characterization of Plaintiff s allegations is unpersuasive because
the factual allegations support Plaintiff’s claim and are sourced from Defendant’s own public
filings See Gray, 22 F. Supp. 3d 373; see also Tonka, 836 F. Supp. at 217. Because motions to
strike-at this stage of the litigation-are disfavored and the allegations are reasonably related to
the claims, the Court denies the motion to strike.

Defendant further argues that pursuant to Rule 23(d)(1)(D), the Court must strike the class
allegations in the FAC and dismiss the failure to hire claim. (Def`.’s Moving Br. 19~21.) Although

 

4 In Helclt, the plaintiff also asserted a Title VII claim based on the same underlying behavior.
Heldt, 132 F. Supp. 3d. at 1189.

Plaintiff has not yet moved to certify a class, Defendant makes substantive attacks on Plaintiff’s
representative capacity under Rule 23. (See generally irl.) Defendant, relying on case law
discussing class certification, asserts that Plaintiff’ s class claims for failure to hire must fail. (Ia'.
at 19-23.) Defendant attacks the “typicality" and “commonality” requirements because Plaintiff
Was hired and, therefore, not similarly situated with those who were not hired. (Icl.)

Plaintiff, however, alleged that Defendant’s discriminatory employment practices placed
him in the same position as those not hired. (FAC 1[1] 14, 18.) Here, Defendant failed to establish
that this is one of the rare cases in which the complaint itself demonstrates that the requirements
for maintaining a class action cannot be met. Se.e Lanalsnian, 640 F,3d at 93 n.30. The Court,
therefore, declines to reach the merits of Defendant’s challenge to Plaintiff"s representative
capacity until the matter is properly before the Court on a motion to certify the class.5

Iv- w
For the reasons set forth above, and for other good cause shown,
IT IS on this M day of April 2019 ORDERED that:
l. Defendant’s Motion to Dismiss and Strike Portions of the Complaint (ECF No. 11)
is DENIED.

2. Count 11 of the Amended Complaint is DISMISSED without prejudice

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DrsrRIC'r JUI)GE

 

5 As Defendant noted, class certification requires “rigorous analysis” of Rule 23 requirements
(Def.’s Moving Br. 20 (citing Wal-Mart Stores, [nc_ v. Dakes, 564 U.S. 338, 351 (2011).)

